DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 6/2/2022 has been received and entered into the application file.  Claims 1-3, 5-6, 8-16 and 18-20 are pending.  

Election/Restriction
	Applicants previously elected Group I, drawn to a composition comprising placental tissue and one or more protease inhibitors.  Lack of unity between the originally presented inventions was established based on the finding the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature, as the shared technical feature did not provide a contribution over the prior art in view of Jansen et al.
	With the current amendment, unity of invention has been reconsidered, but it is maintained that the originally presented inventions still do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature, as the shared technical feature of a composition comprising an acellular extract of placental tissue and one or more exogenous protease inhibitors, wherein the placental tissue comprises a placental disc, does not make a contribution over the prior art in view of Ahmed et al.  Details of such are set forth below in the rejection under 35 USC 102(a)(1). 
	Claims 1, 2, 5-7 and 8-20 remain pending.  Claims 16-20 remain withdrawn from consideration as being directed to non-elected inventions.  Claims 1, 2, 5-7 and 8-15 have been examined on the merits. 

Claim Interpretation
	The claims now limit the placental tissue (from which the acellular extract is derived) as comprising the placental disc.  The villous chorion is part of the placental disc (See as-filed specification ¶18).  
	The claims recite compositions comprising a combination of acellular [placental tissue-derived material] and exogenous protease inhibitors.  However, at least the independent claims do not define the amount, type or concentration of the protease inhibitors in such a way that the presence of the protease inhibitors will have any effect on the composition (e.g. the protein levels) of the placental tissue-derived material.  

	In claim 12, reference to “chorion” is interpreted to cover either the chorionic membrane of the amniotic sac or the chorion portion of the placental disc, which includes the villous chorion. 
	 
	Claim 6 is drawn to an acellular placental preparation comprising (a) placental tissue comprising placental disc, and (b) one or more exogenous protease inhibitors.  Claim 6 defines the (a) placental tissue by its method of production (product-by-process claim).  Product-by-process limitations are only considered in so far as the process of production affects the final structure of the product.  In the instant case, the process of production results in a lyophilized or frozen acellular fluid obtained from placental disc.  A tissue, by definition, will include cells (See Merriam-Webster Online Dictionary 2: an aggregate of cells usually of a particular kind together with their intercellular substance that form one of the structural materials of a plant or an animal).  Acellular fluid obtained from placental disc is not ‘placental tissue’.  
	For purposes of compact prosecution, for comparison of the claims to the prior art, the placental preparation of claim 6 will be interpreted as comprising (a) acellular fluid extracted from placental tissue comprising placental disc, and (b) one or more exogenous protease inhibitors, wherein the acellular fluid extracted from the placental tissue is produced by the process described in claim 6.  Though the process steps recited in claim 6 conclude with freezing and/or lyophilizing the extract, the overall claimed composition is not limited to a lyophilized and/or frozen form.  The process of production steps describe the production of the placental preparation which is only part of the claimed composition, the overall claimed composition may comprise diluents or excipients which would reconstitute any lyophilized placental preparation.
	Furthermore, in claim 6, it is noted that the homogenization step will necessarily result in cell lysis in which solid cellular debris and acellular fluid is produced (the acellular fluid being everything other than the solid components).  
	Claim 8 requires the process of production to further involve filtering the acellular fluid, but does not limit the type or form of the filter.  The filtering step therefore may not have any additional limiting effect on the acellular fluid. 
	
Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 1, 3-9 and 11-15 under 35 USC 101: 
	The amendments to the claims, to limit to an acellular extract and/or preparation comprising exogenous protease inhibitors are effective to distinguish the claimed composition(s) from products of nature.  The rejection is withdrawn. 

RE: Rejection of claims 5 and 14 under 35 USC 112(d):
	The amendments to the claims are effective to obviate the prior rejection.  The rejections are withdrawn.  

RE: Rejection of claims 7-8 under 35 USC 112(b):
	The amendments to the claims are effective to obviate the prior rejections.  The rejections are withdrawn.

RE: Rejection of claims 1-15 under 35 USC 102(a)(1) over Jansen et al:
The rejection based on the therapeutic composition of Jansen et al, which contains placental cells as a primary component, is overcome because the claims are now limited to acellular compositions.  
	The rejection based on the supernatant recovered in Example 27 of Jansen et al is overcome because the claims now require the placental tissue to comprise placental disc.  Jansen et al use chorionic membrane.  The source of the placental tissue will have significant effects on the composition extracted therefrom. 
The rejections are withdrawn. 

RE: Rejection of claims 1, 2, 5-10, and 13-15 under 35 USC 102(a)(1) over Tseng et al:
	The amendments to the claims overcome the rejection of record.  Tseng et al teach amniotic membrane extracts.  Tseng et al does not teach extracts from the placental disc.  The rejections are withdrawn. 

RE: Rejection of claims 1, 2, 5-9, and 13-15 under 35 USC 102(a)(1) over Wilshaw:
	The amendments to the claims overcome the rejection of record.  Wilshaw teach processing amniotic membranes.  Wilshaw does not teach acellular extracts from the placental disc.  The rejections are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3: Claim 3 states the placental tissue [from which the acellular extract is derived] further comprises a villous chorion.  Because the villous chorion is part of the placental disc, it is unclear what the claim is requiring.  It is unclear if the claim is simply specifying an inherently present portion of the placental disc (in which case the claim does not further limit the parent claim), or if the claim is requiring additional villous chorion from a separate placenta.  
	Regarding claim 6: Claim 6 is directed to an acellular placental preparation comprising (a) a placental tissue, wherein the placental tissue comprises villous chorion, and (b) one or more exogenous protease inhibitors.  Claim 6 uses product-by-process limitations to describe how the placental preparation is prepared.  The process of production results in a lyophilized and/or frozen acellular fluid extracted from placental tissue.  Acellular fluid extracted from placental disc is not placental tissue.  Tissue comprises cells.  It is unclear if the preparation of claim 6 comprises placental tissue or acellular fluid extracted from the placental disc. 
	Claims 8-15 depend from claim 6, inherit the deficiency thereof, and so are rejected on the same basis.
	Regarding claims 11 and 12: Claims 11 and 12 state the placental tissue [processed via the product-by-process limitations] further comprises a villous chorion (claim 11) or a chorion (claim 12).  Because the villous chorion (which reads on ‘chorion’) is part of the placental disc, it is unclear what the claim is requiring.  It is unclear if the claim is simply specifying an inherently present portion of the placental disc (in which case the claim does not further limit the parent claim), or if the claim is requiring additional villous chorion from a separate placenta.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 8, 11, 12 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
These rejections of claims 3, 11 and 12 are made over the interpretation that claims 3, 11 and 12 are simply specifying an inherently present portion of the placental disc:
Regarding claims 3 and 11: Each of claims 3 and 11 require the placental tissue [from which the acellular extract is derived] to further comprises villous chorion.  However, independent claims 1 and 6 now each require the placental tissue to comprise a placental disc.  Villous chorion is part of the placental disc.  Thus, claim 3 and 11 not further limit the compositions.
Regarding claim 12: In so far as ‘chorion’ reads on the chorionic portion of placental disc, the claim is rejected for the same reason as claim 11: the parent claim already requires the placental tissue to comprise the placental disc, and thus the presence of the chorionic portion of the placental disc.  Claim 12 does not further limit the composition. 
Regarding claim 8: Claim 8 further defines the method of production of the placental tissue (or acellular fluid extracted from the placental tissue) as involving filtration.  However, because the claim gives no information or limitation on the filtration, the filtration step does not further limit the structure or composition of the placental tissue (or acellular fluid extracted from the placental tissue) required in claim 6.  Thus claim 8 does not further limit parent claim 6.
Regarding claim 15: Claim 15 depends from claim 6 and states that the one or more exogenous protease inhibitors is not separated from the placental tissue.  This does not further limit claim 6 because claim 6 requires the combination of (a) placental tissue and (b) protease inhibitors (the protease inhibitors are part of the composition, and thus cannot be separated from the placental tissue). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al (J Clin Endrocrin Metab, 2000).
	Ahmed et al study molecular forms of CRH in normal and preeclamptic placenta (See paragraph spanning pg 755-756).  
	Ahmed et al obtain placentas from normal term pregnancies and from preeclamptic pregnancies (See Pg 756 “Experimental subjects”).  Ahmed et al obtain tissue extracts from the placental chorionic villi by: rinsing the villous tissue with PBS; homogenizing the tissue with one of 1) RIPA buffer containing protease inhibitors PMSF, antipain, chymostatin, pepstatin A, aprotinin and leupeptin, 2) RIPA buffer alone, or 3) PBS alone, to generate extracts; the extracts were centrifuged; supernatants recovered; and stored at -70oC (See Pg 756 “Tissue extraction”).  Ahmed et al test the levels of CRH and pro-CRH in the tissue extracts (See Pg 756-757 “Gel filtration chromatography”).

	The tissue extract of Ahmed et al, specifically that extracted with treatment 1) RIPA buffer + protease inhibitors, reads on the current claims as follows:
	Regarding claims 1, 2 and 3: Following extraction in the RIPA buffer + protease inhibitors, Ahmed et al centrifuge the extract and recover the supernatant.  Cells and insoluble cell debris will be present in the precipitate fraction, the supernatant will contain the acellular fraction, as well as the protease inhibitors used in extraction.  Thus the recovered supernatant reads on an acellular extract of placental tissue and one or more exogenous protease inhibitors (including leupeptin, PMFS and aprotinin).  The extracts are from the chorionic villi of placenta.  The chorionic villi is part of the placental disc and is synonymous with villous chorion. Thus the extracts are acellular extracts of placental tissue, wherein the placental tissue comprises placental disc, specifically villous chorion.  
	Regarding claim 5: The presence of the protease inhibitors is expected to have the same preservative effect on interleukins relative to the extracts obtained by treatments (2) and (3) (without protease inhibitors). This conclusion is based on the fact Ahmed et al teach the protease inhibitors are present at a level sufficient to have preservative effects on proteins within the extract, such as CRH.  Thus it is reasonable to expect that the concentration of protease inhibitors will likewise have at least some preservative effect on other proteins, such as interleukins.  As the examiner has established a reasonable basis to conclude the prior art inherently meets the claim limitation, burden is shifted to Applicants to show otherwise. See MPEP 2112.01.

	Regarding claims 6 and 9-12: This rejection is made over the interpretation that the claim is to an acellular preparation comprising an extract of placental tissue and one or more exogenous protease inhibitors. 
As discussed above with regards to claim 1, the recovered supernatant extracted with treatment 1) RIPA buffer + protease inhibitors comprises acellular extract of placental tissue and exogenous protease inhibitors. Thus the extracts are acellular extracts of placental tissue, wherein the placental tissue comprises placental disc, specifically villous chorion, which is chorion.  
	As discussed in the Claim Interpretation section, the process of production is considered only in so far as the process affects the structure/composition of the final product.  Yet, it is noted that the method of Ahmed et al does read on the particular processing steps of claim 6, specifically:
	the chorionic villus tissue is homogenized in the presence of exogenous protease inhibitors (which means the exogenous proteases are added prior to homogenization);
	homogenization will necessarily lead to cell lysis, thereby creating a solid cellular debris and an acellular fluid;
	centrifugation serves to separate the acellular fluid (containing the protease inhibitors) from the solid cellular debris; 
	and the acellular fluid is collected.
	Though claim 6 does not require the overall preparation to be frozen or lyophilized, Ahmed et al does freeze the acellular fluid (containing the acellular extract of placental tissue and exogenous protease inhibitors).
Regarding claim 8: The additional process step of claim 8 does not further limit or distinguish the placental preparation from that acellular extract of Ahmed et al. 
Regarding claim 13: The RIPA buffer reads on a diluent, excipient and carrier. 
	Regarding claim 14: The presence of the protease inhibitors is expected to have the same preservative effect on interleukins relative to the extracts obtained by treatments (2) and (3) (without protease inhibitors). This conclusion is based on the fact Ahmed et al teach the protease inhibitors are present at a level sufficient to have preservative effects on proteins within the extract, such as CRH.  Thus it is reasonable to expect that the concentration of protease inhibitors will likewise have at least some preservative effect on other proteins, such as interleukins.  As the examiner has established a reasonable basis to conclude the prior art inherently meets the claim limitation, burden is shifted to Applicants to show otherwise. See MPEP 2112.01.
	Regarding claim 15: The exogenous protease inhibitors are not removed from the placental preparation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633